DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2020 has been entered.

Response to Arguments

Applicants’ arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions

The Office acknowledges Applicants’ rights to rejoinder (see REMARKS, pages 7-8).

Applicants have withdrawn claims 12-20 in view of the earlier restriction requirement of September 26, 2019.  No allowable claims have been identified.


In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding Claim 21: Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 is indefinite because the actually etching of the second dielectric prior to the etching for the via opening cannot be determined. For example, Claim 21 describes suggests at least an etch rate for the second dielectric layer, when neither claim 1 nor 2 describes a second dielectric layer etching.    

For examination purposes, claim 21 shall be interpreted as “…wherein the extending of the via opening to the upper surface of the first conductive line further comprises an etching process, wherein the first dielectric layer and the second dielectric layer are etched by the etching process, and wherein the second dielectric layer etches slower than the first dielectric layer during the etching process.”


Allowable Subject Matter

Re Claim 3: Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

3 is the inclusion of the limitation wherein “…removing additional portions of the first dielectric layer from areas on both sides of the first conductive line to a level less than 10 nm below the upper surface of the first conductive line”, whereas, when properly combined with the remaining limitations in the dependent and independent claims, is not found in the prior art references.

Re Claim 5: Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The reason the allowance of dependent claim 5 is the inclusion of the limitation wherein “…removing the exposed portion of the etch stop layer to expose the first conductive line before filling the via opening with the conductive material to form the interconnect via”, whereas, when combined with the remaining limitations in the dependent and independent claims, is not found in the prior art references.

                                    

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1, 2, 7-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10636737 B2 (“Bao”) in view of US Patent Publication 2003/0211727 A1 (“Chen”).

Regarding Claim 1:  Bao discloses a method of fabricating an interconnect structure of a semiconductor device (FIGS. 5A-5G, col 7, lines 30-33; col 8, lines 35-37), the method comprising: 

providing a first conductive line 404; 
forming a first dielectric layer 504/502 over the first conductive line 404 (FIG. 5A); 

    PNG
    media_image1.png
    262
    393
    media_image1.png
    Greyscale

forming a second conductive line 408 over the first dielectric layer 504/502; 
forming a second dielectric layer 510/508 over the first dielectric layer 504/502 and adjacent to the second conductive line 408 (FIGS. 5F-5G);

    PNG
    media_image2.png
    361
    382
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    347
    321
    media_image3.png
    Greyscale




forming a via opening 406 (col 7, lines 59-67)   wherein the via opening 406 is aligned over the first conductive line 404 and has a width equal to a width of the second conductive line 408 (FIG. 4A); and

    PNG
    media_image4.png
    262
    383
    media_image4.png
    Greyscale
 




Chen discloses an embodiment of forming a via opening 208a/202a through a second conductive line 208, and filling said via opening 208a/202a with a conductive material to form an interconnect via, wherein an upper portion of the interconnect via forms a portion of said second conductive line 208 (FIGS. 2E-2F).

    PNG
    media_image5.png
    523
    364
    media_image5.png
    Greyscale





It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to add an opening through the second conductive line of Bao in order to compose an embodiment of forming a via opening through the second conductive line, and filling the via opening with a conductive material to form an interconnect via, wherein an upper portion of the interconnect via forms a portion of the second conductive line in a manner as illustrated by Chen because Chen simplifies the metal filling process [0026].      

Regarding Claim 2: Bao in view of Chen disclose claim 1 in the manner as described above.
 
Bao is silent regarding the claimed limitation wherein forming the interconnect via, further comprises: KALB077-US-NP2Application No.: 16/185,015 Response to Non-Final Office Action dated October 7, 2020removing a portion of the first dielectric layer beneath the via opening to extend the via opening to an upper surface the first conductive line before filling the via opening with the conductive material to form the interconnect via.  

Chen discloses an embodiment wherein of forming an interconnect via, further comprises: KALB077-US-NP2Application No.: 16/185,015 Response to Non-Final Office Action dated October 7, 2020removing a portion of a first dielectric layer 204 beneath a via opening 208a/202a to extend said via opening 208a/202a to an upper surface a first conductive line 202 before filling said via opening 208a/202a with a conductive material to form said interconnect via (FIGS 2E-2F).  

    PNG
    media_image5.png
    523
    364
    media_image5.png
    Greyscale

It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to add an opening through the second conductive line of Bao in order to compose an embodiment wherein forming the interconnect via, further comprises: KALB077-US-NP2Application No.: 16/185,015 Response to Non-Final Office Action dated October 7, 2020removing a portion of the first dielectric layer beneath the via opening to extend the via opening to an upper surface the first conductive line before filling the via opening with the conductive material to form the interconnect via line in a manner as illustrated by Chen because Chen simplifies the metal filling process [0026].      

Regarding Claim 7:  Bao in view of Chen disclose claim 1 in the manner as described above.

Since Bao teaches wherein “[t]he contact via 406 and the metal interconnect 408 may be composed of a suitable metal, such as tungsten, cobalt, ruthenium, or copper…”, (col 6, lines 63-66), Bao as modified by Chen further discloses the claimed limitation wherein the interconnect via 212 and the second conductive line 208 are formed of the same conductive material (=”tungsten”, [0026]) because it is obvious to try substituting known equivalent elements (e.g., material compositions) for the same purpose MPEP 2144.06(II), MPEP 2183.
  


Regarding Claim 8:  Bao in view of Chen disclose claim 1 in the manner as described above.

Bao further discloses the claimed limitation wherein the second conductive line 408 comprises a conductive material (“...the metal interconnect 408 may be composed of a suitable metal, such as tungsten, cobalt, ruthenium, or copper…”, col 6, lines 63-66), that can be etched by a plasma etching process.  

Regarding Claim 9:  Bao in view of Chen disclose claim 1 in the manner as described above.   

Bao further discloses the claimed limitation wherein the second conductive line 408 comprises Ru or Co (“[t]he contact via 406 and the metal interconnect 408 may be composed of suitable metal, such as tungsten, cobalt, ruthenium, or copper…”, col 6, lines 63-65).  

Re Claim 10: Bao in view of Chen disclose claim 1 in the manner as described above.
 
 	Bao further discloses the claimed limitation wherein the interconnect via 406/408 has a width at least as wide as the first conductive line 404 (FIG. 5G).  

    PNG
    media_image3.png
    347
    321
    media_image3.png
    Greyscale



Regarding Claim 11:  Bao in view of Chen disclose claim 1 in the manner as described above.  

Bao further discloses the claimed limitation wherein the interconnect via 406/408 comprises Co (“[t]he contact via 406 and the metal interconnect 408 may be composed of suitable metal, such as tungsten, cobalt, ruthenium, or copper…”, col 6, lines 63-65).  

Regarding Claim 21: Bao in view of Chen disclose claim 2 in the manner as described above.

Bao further discloses the claimed limitation wherein the second dielectric layer 510/508 etches slower than the first dielectric layer 504/502 during the extending of the via opening 406 to the upper surface 414 of the first conductive line 404 (FIG. 5F; col 7, lines 40-67; col 8, lines 1-25).

    PNG
    media_image6.png
    409
    447
    media_image6.png
    Greyscale






Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Chen in view of US Patent Publication 2019/0363048 A1 (“Zhao”).

Regarding Claim 6:  Bao in view of Chen disclose claim 1 in the manner as described above.

Bao is silent regarding the claimed embodiment wherein the interconnect via and the second conductive line are formed of different conductive material.

Zhao discloses an embodiment wherein an interconnect via 931 (FIGS. 9A-9B, [0069]) and a second conductive line 927 (FIGS. 9A-9B, [0069]) are formed of different conductive material (e.g., element 927-copper; element 931-copper titanium).



    PNG
    media_image7.png
    238
    465
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    238
    431
    media_image8.png
    Greyscale



Since Bao teaches wherein “[t]he contact via 406 and the metal interconnect 408 may be composed of a suitable metal, such as tungsten, cobalt, ruthenium, or copper…”, (col 6, lines 63-66), it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material composition of Bao with the interconnect examples from Zhao in  order to compose an embodiment wherein the interconnect via and the second conductive line are formed of different conductive material in Bao in a manner as seen in Zhao because it is obvious to try substituting known equivalent elements (e.g., material compositions) for the same purpose MPEP 2144.06(II), MPEP 2183.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Charles N. Ausar-El/
Examiner
Art Unit 2819
5/16/2021



/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819